Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00331-CR

                                     Reuben Alejandro RAMOS,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 198th Judicial District Court, Edwards County, Texas
                                      Trial Court No. 1552CR
                             Honorable Thomas F. Lee, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 13, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal; the motion is signed by Appellant and

his counsel. See TEX. R. APP. P. 42.2(a). Appellant’s motion is granted and this appeal is

dismissed. See id.

                                                    PER CURIAM

DO NOT PUBLISH